Citation Nr: 0005097	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia, 
claimed as secondary to a left inguinal herniorrhaphy scar 
with chronic skin ulcer. 

2.  Entitlement to an evaluation in excess of 40 percent for 
a service-connected left inguinal herniorrhaphy scar with 
chronic skin ulcer.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel 


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

In a rating decision of June 1995, the Regional Office (RO) 
granted a 40 percent evaluation for the veteran's 
service-connected left inguinal herniorrhaphy scar with 
chronic skin ulcer, which had previously been evaluated as 
20 percent disabling.  The veteran voiced his disagreement 
with that decision, and the current appeal ensued.  


FINDINGS OF FACT

1.  Service connection is currently in effect for a left 
inguinal herniorrhaphy scar with chronic skin ulcer, 
evaluated as 40 percent disabling.

2.  The veteran's hiatal hernia is as likely as not the 
result of, which is to say, aggravated by, his 
service-connected left inguinal herniorrhaphy scar with 
chronic skin ulcer. 

3.  The veteran's service-connected left inguinal 
herniorrhaphy scar with chronic skin ulcer is not more than 
large, and not well supported by a belt under ordinary 
conditions, with no evidence of massive, persistent, severe 
diastasis of the recti muscles, or extensive diffuse 
destruction or weakening of the muscular and fascial support 
of the abdominal wall, so as to be inoperable.  

4.  The veteran currently suffers from a chronic draining 
fistula at the site of his previous surgery for a left 
inguinal hernia, analogous to a scar which is superficial, 
poorly nourished, and subject to repeated ulceration.


CONCLUSIONS OF LAW

1.  The veteran's current hiatal hernia is proximately due to 
and/or the result of his service-connected left inguinal 
herniorrhaphy scar with chronic skin ulcer.  38 U.S.C.A. 
§ 1110 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.102, 
3.310(a) (1998).

2.  An evaluation in excess of 40 percent for the veteran's 
service-connected left inguinal herniorrhaphy scar with 
chronic skin ulcer is not warranted.  38 U.S.C.A. § 1155 
(West 1991 and Supp.1998); 38 C.F.R. Part 4, Code 7399-7339 
(1998).  

3.  A separate compensable (10%) evaluation for a draining 
lesion at the site of the veteran's previous left inguinal 
hernia surgery is warranted.  38 U.S.C.A. § 1155 (West 1991 
and Supp. 1998); 38 C.F.R. §§ 4.3, 4.20 and Part 4, Code 7803 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records, including a service separation 
examination of November 1945, are negative for history, 
complaints, or abnormal findings indicative of the presence 
of a hiatal hernia.  

During a period of Department of Veterans Affairs (VA) 
hospitalization from December 1946 to March 1947, it was 
noted that the veteran had been well until September 1943, at 
which time, while in the Army, he underwent a bilateral 
herniorrhaphy.  Reportedly, the veteran made an uneventful 
recovery, and was subsequently discharged.  However, in 
December 1943, he developed a small rash around the upper 
pole of his left herniorrhaphy scar.  This subsequently broke 
down to form a small fistula tract.  Since that time, the 
"tract" had healed over and broken down at various intervals.  
In January 1945, the entire fistula was excised in an Army 
hospital.  The wound subsequently healed well, until three 
weeks prior to the current admission, at which time a rash 
again appeared, followed by a weeping, crusted ulceration.  
Following removal of this crust, an ulceration was again 
disclosed.  This lesion responded well to daily Furacin 
dressings, and the veteran made an uneventful recovery.  The 
pertinent diagnosis was chronic ulceration in a herniorrhaphy 
scar, the cause of which was undetermined, and which had 
healed with treatment.  

In a VA surgical clinic evaluation of November 1988, it was 
noted that the veteran had undergone four operations on his 
left groin, the last in 1946, and that, since that time, he 
had experienced recurrent infections.  Physical examination 
revealed the presence of a healed wound, with no tenderness, 
no erythema, and no drainage.  No treatment was recommended.  

During the course of a VA ambulatory surgery consultation in 
February 1989, the veteran gave a history of a bilateral 
hernia repair in service in 1943, following which the left 
side had "broken down," and been "redone" four times.  
According to the veteran, this was "not really causing him a 
lot of trouble now," but, in the past, the left-side scar had 
"broken open and drained periodically."  On physical 
examination, there was a well-healed hernia scar on the 
veteran's right side, and a deep, somewhat retracted solid 
scar on the left side.  On strain and cough, no hernia on the 
left could be demonstrated, either in a reclining or standing 
position.  Reportedly, the veteran had recently been seen at 
another VA facility, at which time there was no drainage.  
However, from the veteran's history, it seemed "highly 
likely" that he did have a chronic sinus or even a fistula in 
the area of his old scar.  The pertinent diagnosis was of a 
recurrent draining sinus and an old left inguinal hernia 
scar.

During the course of a period of VA hospitalization in 
April 1989, there was noted a 3.5- by 1.5-centimeter 
necrotic-appearing ulcer in the upper scar of the veteran's 
left lower quadrant, with no gross drainage and no hernia.  
The pertinent diagnosis was chronic recurrent ulcer(ation) of 
the skin of the right (sic) lower abdomen, post hernia 
surgery while in service.  

In October 1989, a VA medical examination was accomplished.  
At the time of examination, the veteran gave a history of 
"frequent infections, usually at least four times a year," in 
the area of his previous left inguinal herniorrhaphy.  
According to the veteran, these episodes required that he 
take antibiotics for a long period of time.  Nonetheless, the 
incision would "always break open" and "start draining 
again," resulting in chronic pain and soreness in his left 
groin.  

On physical examination, the veteran's abdomen was moderately 
protuberant.  The liver, spleen, and kidneys were not 
palpable, and there was no evidence of either enlargements or 
masses.  The upper end of the veteran's left inguinal 
herniorrhaphy scar was open, and there was an open wound 
approximately three-quarters of an inch long which was 
draining a purulent, bloody material.  At the time of 
evaluation, the entire area of the veteran's left groin was 
tender to palpation.  The pertinent diagnosis was of chronic 
recurrent infection (with recurrent drainage) of the left 
groin at the left inguinal herniorrhaphy site.  

In late April 1994, the veteran was admitted to a VA medical 
facility complaining of severe pain with swallowing, and an 
inability to take anything solid.  He was subsequently 
evaluated, and found to have dysphagia, most probably due to 
acute esophagitis.  An endoscopy was subsequently scheduled, 
but the veteran refused to undergo the examination.  The 
pertinent diagnoses noted at the time of discharge were 
dysphagia secondary to acute esophagitis; and reflux 
esophagitis.  

In June 1994, the veteran was admitted to a VA medical 
facility due to the appearance of "some kind of drainage" in 
the area of his previous left inguinal hernia surgery.  
According to the veteran, he had no pain, but only "drainage 
and discomfort."  

On physical examination, the veteran's abdominal wall was 
soft and obese, with no masses, and no bruits.  In the left 
inguinal area, there was some drainage of a purulent 
material.  The pertinent diagnoses were drainage from the 
left inguinal area; and status post left inguinal repair 
"years ago."  

During the course of multiple VA examinations in May 1995, 
the veteran stated that he continued to have problems with 
periodic infections in the area of his left lower quadrant 
scar.  Reportedly, these infections were formerly controlled 
with oral antibiotics, but of late, required treatment with 
intravenous antibiotics "in the hospital."  The last time 
this was done was in June 1994, at which time the veteran 
"stayed in for a month."  According to the veteran, he had 
had "three of these infections in the past year."  
Additionally noted were problems with "constant pain in the 
abdomen," made worse when the veteran's infection "flared 
up."  

On physical examination, the veteran's abdomen was soft, 
though diffusely tender to palpation, even minimal palpation, 
in particular, in the left lower quadrant, which was 
"exquisitely tender."  Further examination revealed an open 
draining wound measuring approximately 2 centimeters in 
length which appeared "indented, with some pus draining out 
of it."  A gauze bandage had been utilized to cover this 
area.  During the course of the evaluation, the veteran 
commented that, almost every night, he had some acid "come up 
into his throat" which caused him to cough.  Reportedly, this 
was sometimes "quite bad," and kept the veteran from 
sleeping.  The pertinent diagnoses were chronic recurrent 
left lower abdominal ulceration, status post herniorrhaphy; 
and symptoms consistent with gastroesophageal reflux with a 
hiatal hernia.  

During the course of a period of VA hospitalization for an 
unrelated medical problem in May 1995, the veteran complained 
of "continuous drainage" from his left inguinal area where a 
hernia repair had been performed years ago.  On physical 
examination at the time of admission, the veteran's abdominal 
wall was soft and slightly obese, with no masses, and no 
bruits.  The right inguinal area was not remarkable; however, 
in the left inguinal area, there was a cavity discharging 
thick, yellowish-gray pus-like material.  The pertinent 
diagnoses noted at the time of admission were drainage from 
the left inguinal area "for many years;" and status post left 
inguinal hernia repair years ago.  

In July 1995, the veteran was once again hospitalized at a VA 
medical facility with a nonhealing fistula-like formation in 
the left inguinal area, where he had undergone operation and 
repair of a hernia years ago.  According to the veteran, "so 
far, there was no healing."  

On physical examination, the veteran's abdominal wall was 
slightly obese and soft, with no masses and no bruits.  
However, in the left inguinal area, there was a longitudinal 
"area" in the Poupart ligament, from which a thin bloody 
material was oozing.  The veteran was subsequently evaluated 
by a surgical consultant, who was of the opinion that there 
might be a sinus in the left inguinal area.  Following 
treatment, the area in question was reduced to the size of 
less than one-quarter of an inch.  The pertinent diagnoses 
noted at the time of discharge were of a nonhealing area in 
the operated left inguinal area; and status post left 
inguinal hernia repair.  

VA outpatient treatment records covering the period from 
December 1995 to February 1996 show treatment during that 
time for recurrent drainage in the area of the veteran's 
prior left inguinal hernia repair.  

At the time of a VA medical examination in April 1996, the 
veteran gave a history of a left herniorrhaphy in 1942/1943, 
with repeat procedures in 1945 and 1946.  According to the 
veteran, he experienced episodes of infection 2 to 3 times 
per year, which would often clear up with penicillin after 4 
or 5 days.  However, since May 1995, he had suffered from an 
open wound in the area of his left lower quadrant.  While in 
July, the veteran had been hospitalized for treatment, the 
area in question had "never healed up completely."  

On physical examination, the veteran's abdomen was soft, with 
positive bowel sounds, and no masses or organomegaly.  There 
was tenderness to the touch in the area of the left mid and 
lower quadrants, with the veteran "almost coming off the 
table" when the examiner began to palpate his left lower 
quadrant in the area of a previous left inguinal 
herniorrhaphy.  The veteran's left inguinal herniorrhaphy 
scar was indented, and the medial aspect of it was open and 
minimally draining clear fluid.  The pertinent diagnosis was 
of a poorly healing left herniorrhaphy scar, with an open 
portion of the wound which was draining.  

In September 1996, the veteran underwent gastroscopic 
examination at a VA medical facility.  That examination 
revealed a Zenker's diverticulum, as well as a hiatal hernia, 
but no esophagitis. 

During the course of a period of VA hospitalization in 
December 1996, the veteran complained of dysphagia which had 
been progressively worsening for the past 6 or 7 months.  On 
physical examination, the veteran's abdomen was obese and 
nontender, with normal bowel sounds, and no masses.  
Additionally noted was that the veteran's left inguinal 
hernia wound was "well healed."  The pertinent diagnoses were 
dysphagia and Zenker's diverticulum.  

VA radiographic studies conducted in late June 1997 were 
significant for the presence of a small sliding hiatal 
hernia, with possible esophagitis.  

In October 1997, a VA medical examination was accomplished.  
At the time of examination, the veteran stated that, for the 
past several years, he had been experiencing "lots of 
abdominal gases, burning sensation in the abdomen, and 
problems with swallowing his food."  According to the 
veteran, while in service, he had experienced no problems 
with a hiatal hernia.  Reportedly, the veteran's "main 
problem" was his left inguinal hernia.  According to the 
veteran, his left inguinal area wound would repeatedly "open 
up," and drain.  Over time, the veteran had received 
treatment at the local VA medical center, for the most part, 
for chronic drainage, and an exacerbation of his chronic left 
inguinal infection.  According to the veteran, this caused 
"lots of stress and worrying," and his "stress medication" 
caused "lots of precipitation of abdominal gases," with 
accompanying pain.  Up to the present, the veteran continued 
to experience drainage in his left inguinal area.  Additional 
complaints consisted of abdominal pain, abdominal gases 
precipitated by stress and chronic drainage of his left 
inguinal hernia repair, and recurrent infection in the left 
inguinal area.  

On physical examination, there was tenderness in the 
epigastric and abdominal area, more so in the hypogastric 
area.  Additionally noted was an approximately 1-centimeter 
opening in the left inguinal area, with some whitish mucus 
drainage.  Around the opening, there was noted some erythema.  
At the time of evaluation, the veteran complained of vomiting 
"3 to 4 times per week."  The pertinent diagnoses were hiatal 
hernia; peptic ulcer; and chronic and recurrent infection of 
the operated site in the left inguinal area.  In the opinion 
of the examiner, there was a connection between the veteran's 
hiatal hernia and his left inguinal hernia repair, which was 
somewhat complicated by chronic and recurrent infection.  The 
examiner further commented that the veteran's abdominal pain 
was a manifestation of hyperacidity, "which was precipitated 
and aggravated by the stress produced by the nonhealing 
lesion in his left inguinal area."  In the opinion of the 
examiner, the veteran's inability to perform the activities 
of a normal person his age contributed to his stress and 
hyperacidity.  The presence of all of the veteran's 
conditions, and, mainly, his hyperacidity, was also a 
contributory factor "for the formation of the weakness in the 
walls of the esophagus, aggravating the hiatal hernia 
symptoms he (was) currently experiencing."  

In early January 1998, another VA physician, specifically, 
the Chief of the Compensation and Pension Department in 
Temple, Texas, commented that, while the aforementioned VA 
physician's statements made a "good point," they ignored the 
fact that the veteran's hernias were developmental lesions, 
which had been present since birth, and which typically 
became manifest at various times during a given individual's 
life.  Additionally noted was that the veteran's hyperacidity 
no doubt aggravated the reflux symptoms from which he 
suffered, but that hyperacidity "did not cause the hernia in 
the first place."  

On subsequent VA medical examination in August 1998, it was 
noted that the veteran was being seen "in connection with 
applying for compensation concerning a complaint of a 
hernia."  At the time of examination, the veteran gave a 
history of chronic drainage and recurrent infection in the 
area of a previous left inguinal herniorrhaphy.  Additional 
complaints included a hiatal hernia, with a history of 
epigastric discomfort, recurrent indigestion, heartburn, 
esophageal reflux, vomiting, bloating, and excessive gas.  
According to the veteran, he experienced difficulty in 
swallowing, as well as occasional vomiting.  The veteran 
stated that, in his opinion, the chronic mental anguish 
associated with his inguinal hernia repair and subsequent 
chronic infections had been the cause of his hiatal hernia, 
or, at the very least, aggravated his condition.  

On physical examination, there was noted a draining lesion 
approximately 1 centimeter in length in the left lower 
quadrant of the veteran's abdomen, at the site of the 
previously-described chronic draining fistula.  Additionally 
noted was a brownish-appearing drainage, as well as mild 
tenderness in the area of the veteran's fistula, and in the 
epigastric area on palpation.  The pertinent diagnoses were 
hiatal hernia; history of bilateral inguinal hernia repair; 
and fistula of the left lower quadrant with chronic recurrent 
infection and Zenker's diverticulum. 

Following examination, the examiner noted that the veteran 
was currently taking Trazodone, which "might or might not" 
contribute to his problems of bloating and excessive gas.  He 
further commented, were the veteran to, in fact, be 
experiencing side effects from his medication, the medication 
could easily be changed, and "would not appear to pose a 
permanent disability."  Concerning the question of the 
veteran's old inguinal hernia being a source of his 
"problems" with a hiatal hernia, the examiner was of the 
opinion that the two problems were "not related," and were, 
in fact, "separate entities."  While the veteran claimed that 
excessive distress and concern over his inguinal hernia and 
infected abdominal sinus had created his hiatal hernia by 
causing excessive acidity in the stomach, the veteran's 
symptoms, as stated above in October 1997, were consistent 
with a diagnosis of hiatal hernia and Zenker's diverticulum.  
His history was not consistent with the usual developmental 
history of a hiatal hernia, as noted by a previous VA 
physician in January 1998.  The veteran's symptoms, as 
stated, were symptoms of a hiatal hernia which had developed; 
however, such symptoms were "not the cause of the hernia."  

Analysis

As to the issue of service connection for a hiatal hernia, 
the Board is of the opinion that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); see also Caluza v. Brown, 
7 Vet. App. 498 (1995).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 1998).  Moreover, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Finally, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran must be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

In the case at hand, the veteran argues that the hiatal 
hernia from which he currently suffers is the result of 
hyperacidity resulting from "chronic mental anguish" 
precipitated by recurrent infections related to his 
service-connected left inguinal herniorrhaphy.  

In that regard, a review of the record discloses that, over a 
considerable period of time, the veteran has suffered chronic 
and recurring infections of the surgical site of his left 
inguinal herniorrhaphy.  At the time of a VA medical 
examination in October 1997, the veteran complained of 
problems with "abdominal gases," as well as some difficulty 
in swallowing his food.  He further noted that the wound in 
his left inguinal area had "never healed completely," and 
that, as a result, he had experienced both chronic drainage, 
and an "exacerbation" of chronic infection.  According to the 
veteran, this resulted in "lots of stress and worrying," with 
accompanying pain.  Physical examination conducted at that 
time revealed the presence of tenderness in the epigastric 
and abdominal areas, as well as in the hypogastric area.  
Additionally noted was a 1-centimeter opening in the left 
inguinal area, surrounded by some erythema, and with some 
whitish mucous drainage.  In the opinion of the examiner, 
there was a "connection" between the veteran's hiatal hernia 
and his left inguinal hernia repair, which had been 
complicated by chronic and recurrent infection.  Further 
noted was that the veteran's abdominal pain was a 
manifestation of hyperacidity, which was "precipitated and 
aggravated" by the stress produced by a nonhealing lesion in 
the veteran's left inguinal area.  According to the examining 
physician, the veteran's hyperacidity was a "contributory 
factor" for the formation of weakness in the walls of the 
veteran's esophagus, thereby aggravating the hiatal hernia 
symptoms he was presently experiencing.  

The Board is cognizant of the various opinions of two VA 
physicians to the effect that the veteran's service-connected 
left inguinal hernia, or complications thereof, are not in 
fact the cause of his current hiatal hernia.  However, those 
opinions do not rule out the possibility that the veteran's 
left inguinal hernia, and, in particular, his recurrent and 
chronic infections, have resulted in a hyperacidity which 
has, at a minimum, aggravated his hiatal hernia.  Under such 
circumstances, the Board is of the opinion that the veteran's 
service-connected residuals of left inguinal herniorrhaphy, 
including infection, have as likely as not resulted in an 
increase in severity of his hiatal hernia.  Under such 
circumstances, a grant of service connection for that hiatal 
hernia is in order.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Turning to the issue of an increased rating for the veteran's 
service-connected left inguinal herniorrhaphy scar with 
chronic skin ulcer, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 1998); 38 C.F.R. Part 4, (1998). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the present case, a review of the record discloses that 
the veteran has suffered repeated infections and drainage at 
the site of his service-connected left inguinal 
herniorrhaphy.  However, on VA medical examination in 
May 1995, the veteran's abdomen was soft, and his bowel 
sounds positive.  On subsequent examination in April 1996, 
the veteran's abdomen was once again noted to be soft, and 
bowel sounds were positive.  While there was some tenderness 
to touch in the area of the veteran's left mid and lower 
quadrants, there was no evidence of masses, or of any 
organomegaly.  As of the time of a recent VA examination in 
October 1997, pertinent physical findings consisted mainly of 
the presence of tenderness in the veteran's epigastric and 
abdominal area, and in the hypogastric area.  Subsequent VA 
examination in January 1998 yielded no findings inconsistent 
with those previously obtained.  

The Board observes that the 40 percent evaluation currently 
in effect contemplates the presence of a large postoperative 
ventral hernia which is not well supported by a belt under 
ordinary conditions.  In order to warrant an increase, which 
is to say, 100 percent evaluation, there would, of necessity, 
need to be demonstrated the presence of massive persistent 
severe diastasis of the recti muscles, or extensive diffuse 
destruction or weakening of the muscular and fascial support 
of the abdominal wall so as to be inoperable.  38 C.F.R. 
Part 4, Code 7339 (1998). 

As is clear from the above, the veteran experiences definite 
symptomatology attributable to his service-connected left 
inguinal herniorrhaphy.  However, it is similarly clear that 
he does not currently suffer from massive persistent severe 
diastasis of the recti muscles, or other pathology sufficient 
to warrant the assignment of a 100 percent evaluation.  Under 
such circumstances, an increased evaluation for the veteran's 
service-connected left inguinal herniorrhaphy scar with 
chronic skin ulcer is not in order.  

Having concluded that an increased rating is not justified 
for the veteran's underlying inguinal hernia pathology, the 
Board acknowledges that, over a rather lengthy period of 
time, the veteran has suffered from recurrent infections and 
drainage at the site of his surgical incision.  While at the 
time of a period of VA hospitalization in December 1996, the 
veteran's left inguinal hernia wound was well healed, on 
various subsequent occasions, and, in particular, on VA 
medical examinations in October 1997 and August 1998, there 
was evidence not only of infection at the site of the 
surgical incision, but also of drainage from that site.  The 
Board acknowledges that, over the course of time, the 
veteran's chronic fistula has proven resistant to treatment 
with oral antibiotics, requiring instead, at least on some 
occasions, the administration of intravenous medication.  
Under such circumstances, the Board is of the opinion that a 
separate 10 percent evaluation for the veteran's chronic 
fistula is warranted by analogy to Diagnostic Code 7803, that 
is, the code for superficial, poorly nourished scars 
characterized by repeated ulceration.  38 C.F.R. § 4.20 and 
Part 4, Code 7803 (1998).  

In reaching this determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
governing the award of extraschedular evaluations.  However, 
based on a review of the entire evidence of record, the Board 
is of the opinion that such evidence does not present so 
exceptional or unusual a disability picture as to render 
impractical the application of the regular schedular 
standards sufficient to warrant the assignment of an 
extraschedular evaluation. 

ORDER

Service connection for a hiatal hernia is granted. 

A separate compensable (10%) evaluation for a chronic 
draining fistula at the site of the veteran's left inguinal 
herniorrhaphy is granted, subject to those regulations 
governing the award of monetary benefits. 

An increased evaluation for a left inguinal herniorrhaphy 
scar with chronic skin ulcer is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

